PER CURIAM.
In dismissing on her own motion a wife’s complaint for divorce, the District Court denied counsel fees to her attorneys. They appeal from this denial.
In view of a later colloquy between court and counsel, it is not clear to us from the court’s memorandum and order whether (1) fees were denied on the theory that the court had no authority to award them in the circumstances of the particular case, or (2) the court decided, in the exercise of the discretion granted by the statute, D.C. Code 1940, § 16 — 410, that no fees should be awarded. We think the court had authority to award or deny fees and the exercise of its discretion was required. The case must therefore be remanded for a further order. If discretion was exercised by the appealed order, a new order denying fees or confirming the appealed order will be sufficient.